DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 10-11,14 and 20-36 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Stephanie Tinsley (No.72, 621) on May 17, 2022.
Claim 20. (Currently Amended) A first base station comprising:
a processor configured to determine a first timing advance; and
a transmitter configured to transmit a second timing advance to a user terminal, the second timing advance determined, not based on a preamble received from the user terminal, to be the same as the first timing advance, the first timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station, the second timing advance for determining, by the user terminal, timing to
transmit an uplink signal to [[the]] a second base station before a handover of the user
terminal from the first base station to the second base station is completed.
Claim 24. (Currently Amended) A user terminal comprising:
a receiver configured to receive a first timing advance from a first base station where the first timing advance as been determined, not based on a preamble received from the user terminal, to be the same as a second timing advance, the second timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station, the first timing advance for determining, by the user terminal, timing to transmit an uplink signal to [[the]] a second base station; and
a transmitter configured to transmit, to the second base station, the uplink signal with a timing adjusted by the first timing advance before a handover of the user terminal from the first base station to the second base station is completed.
Claim 32. (Currently Amended) A method comprising:
determining a first timing advance for uplink signal transmission timing from a user terminal to a first base station;
transmitting a second timing advance to a user terminal, the second timing advance determined, not based on a preamble received from the user terminal, to be the same as the first timing advance, the second timing advance for determining, by the user terminal, timing for transmitting an uplink signal to [[the]] a second base station before completion of a handover from the first base station to the second base station.
Allowable Subject Matter
Claims 10-11,14 and 20-36 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Yamada (US 2012/0257513 A1) discloses a method for determining a timing advance not based on a preamble transmitted from a user terminal, the method comprising:
determining a first timing advance at a first base station in [0042];
determining not based on a preamble transmitted from the user terminal that a second timing advance is the same as the first timing advance in [0054]; wherein the first timing advance is information for determining, by a user terminal, timing for uplink signal transmission to the first base station, and the second timing advance is information for determining, by the user terminal, timing to transmit an uplink signal to a second base station in [0042, 54]; 
receiving, at the user terminal from the first base station, the second timing advance in [0061];
adjusting, by the user terminal using the second timing advance, a timing to transmit the uplink signal to the second base station in Fig. 2 [0146-0147]; and
transmitting, from the user terminal, the uplink signal to the second base station by using the timing determined from the second timing advance in [0054] and handover with timing advance in [0040]. 
Earnshaw (US 2014/0044108 A1) discloses the first and the second timing advance are from different base stations in [0061] and completing a handover from the first base station to the second base station after transmitting the uplink signal to the second base station in [0032].
Either singularly or in combination, fail to anticipate or render the limitation "a second timing advance is the same as the first timing advance; wherein the first timing advance is information for determining, by a user terminal, timing for uplink signal transmission to the first base station, and the second timing advance is information for determining, by the user terminal, timing to transmit an uplink signal to a second base station".
Regarding claim 20, Yamada discloses first base station comprising:
a processor configured to determine a first timing advance in Fig. 17 [0042]; and
a transmitter configured to transmit a second timing advance to a user terminal, the second timing advance determined, not based on a preamble received at a second base station from the user terminal, to be the same as the first timing advance in Fig. 17 [0054],
the first timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station in [0042],
the second timing advance for determining, by the user terminal, timing to transmit an uplink signal to the second base station in Fig. 2 [0146-0147] and handover with timing advance in [0040].
Earnshaw from the same field of endeavor discloses the second timing advance for determining, by the user terminal, timing to transmit an uplink signal to the second base station before a handover of the user terminal from the first base station to the second base station is completed in [0032].
Either singularly or in combination, fail to anticipate or render the limitation "the second timing advance determined, not based on a preamble received from the user terminal, to be the same as the first timing advance, the first timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station".
Regarding claim 24, Yamada discloses a user terminal comprising:
a receiver configured to receive a first timing advance from a first base station where the first timing advance as been determined, not based on a preamble received at a second base station from the user terminal in Fig. 16 and [0047], to be the same as a second timing advance, the second timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station, the first timing advance for determining, by the user terminal, timing to transmit an uplink signal to the second base station in [0054]; and
a transmitter configured to transmit, to the second base station, the uplink signal with a timing adjusted by the first timing advance in Fig. 16  and Fig. 2 [0040, 0146-0147].
Earnshaw discloses the first and the second timing advance are from different base stations in [0061] and transmit, to the second base station, the uplink signal with a timing adjusted by the first timing advance before a handover of the user terminal from the first base station to the second base station is completed in [0032].
Either singularly or in combination, fail to anticipate or render the limitation "where the first timing advance as been determined, not based on a preamble received at a second base station from the user terminal, to be the same as a second timing advance, the second timing advance for determining, by a user terminal, timing for uplink signal transmission to the first base station, the first timing advance for determining, by the user terminal, timing to transmit an uplink signal to the second base station".
Regarding claim 28, Yamada discloses a base station comprising:
a receiver configured to receive, from a user terminal, an uplink signal at a timing adjusted by the user terminal based on a first timing advance received at the user terminal from another base station in Fig. 17 [0047], the first timing advance determined, not based on a preamble received at a second base station from the user terminal, to be the same as a second timing advance determined by the another base station in Fig. 2 [0146-0147], the second timing advance for determining, by the user terminal, timing for uplink signal transmission to the another base station in [0054], the first timing advance for determining, by the user terminal, timing to transmit the uplink signal to the base station in [0040].
Earnshaw discloses the first and the second timing advance are from different base stations in [0061] and to transmit the uplink signal to the base station before completion of a handover of the user terminal from the another base station to the base station in [0032].
Either singularly or in combination, fail to anticipate or render the limitation "the first timing advance determined, not based on a preamble received at a second base station from the user terminal, to be the same as a second timing advance determined by the another base station, the second timing advance for determining, by the user terminal, timing for uplink signal transmission to the another base station".
Regarding claim 32, Yamada discloses a method comprising:
determining a first timing advance for uplink signal transmission timing from a user terminal to a first base station in [0047];
transmitting a second timing advance to a user terminal, the second timing advance determined, not based on a preamble received at a second base station from the user terminal, to be the same as the first timing advance in [0054], the second timing advance for determining, by the user terminal, timing for transmitting an uplink signal to the second base station in [0040]. 
Earnshaw discloses the first and the second timing advance are from different base stations in [0061] and timing for transmitting an uplink signal to the second base station before completion of a handover of the user terminal from the another base station to the base station in [0032].
Either singularly or in combination, fail to anticipate or render the limitation " the second timing advance determined, not based on a preamble received at from the user terminal, to be the same as the first timing advance, the second timing advance for determining, by the user terminal, timing for transmitting an uplink signal to a second base station".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415